On Application for Rehearing.
The original decree in this case was rendered on April 28, and no application for a rehearing was filed by either plaintiff or defendant. An application was filed within the legal delay by an amicus curiæ, but we have heretofore held that no one except a party to the suit may apply for a rehearing, and that an amicus curiæ has no standing in court to do so. Le Sassier v. Board of Liquidation, 30 La. Ann. 617; Life Association of America v. Hall, 33 La. Ann. 49; Board of Commissioners v. Baker,123 La. 75, 48 So. 654.
The application of the amicus curiæ is therefore dismissed.